Wyatt, Presiding Justice.
1. The defendant was tried and convicted in the Criminal Court of Fulton County of the offense of bastardy. He filed a petition for writ of certiorari to the Fulton County Superior Court which was duly overruled, and he excepted to this judgment. A failure to give the solicitor-general at least ten days’ notice of the sanction of a writ of certiorari to which the State is a party and of the time and place of hearing, or to obtain a waiver of such notice, is fatal to the proceedings. Washburn v. Thompson, 78 Ga. App. 133 (50 S. E. 2d 761); Glenn v. State, 122 Ga. 593 (50 S. E. 371); Culbreth v. State, 115 Ga. 242 (41 S. E. 594); McElhannon v. State, 112 Ga. 221 (37 S. E. 402). Service upon and notice to the Solicitor of the Criminal Court of Fulton County is insufficient to cure the defect. Washburn v. Thompson, supra.
2. In view of what is held above, it is not necessary to consider certain constitutional questions and certain other questions raised in the record in this case.

Judgment affirmed.


All the Justices concur.